Weaver, J.
(dissenting). — As I read the record, proof of the dedication of the entire station grounds is ample, and, the possession since maintained by the railway company having been such as the present and passing needs of the company at that station have required, it has been sufficient to prevent the accruing of title by adverse possession by an adjoining owner who has extended his boundary fences beyond the true line. Such has been the holding by this court from the case of Slocumb v. Railway Co., 57 Iowa, 675, to the present, and I observe in this particular case nothing calling for a modification or departure from the rule of that precedent. Again, the attempt to give the vacation of a part of the town plat effect as a vacation or withdrawal of the dedication of station grounds already in possession of the railway company so far as its immediate needs required can not in my judgment be sustained. There is in the instrument of vacation no express reference to the depot grounds, nor do I think such reference was intended or can be implied. Certainly, it could in no manner affect or take away the rights already vested in the railway company.
I am also unable to understand on what theory the court can properly say there is no evidence of acceptance of the dedication. True, the company did not at once proceed to make use of all parts of the grounds. Such grounds are rarely limited in area to immediate needs, but, like the platted ’streets and alleys of a newly founded town or city, they are planned with an eye to future growth and development, and the only acceptance needed to make them effectual is entrance and use to an extent proportioned to the present demand for such conveniences. Subsequent entry thereon or use of a part thereof by strangers to the title is presumed to be permissive only, and not hostile in character. Taraldson v. Lime Springs, 92 Iowa, 189; Shea v. Ottumwa, 67 Iowa, 39.
Considerable is made in the majority opinion of the *415alleged failure of the plaintiff to assert or prove title in itself. I think that upon a fair reading of the pleadings and observance of the theory on which the case was tried it should be said the plaintiff’s paper title was not in dispute, and the sole question considered and tried was whether defendant had made good his defensive claim of title by adverse possession. On that issue the. burden was on the defendant, and, as I view- it, there was distinct failure of proof.
It is profitless to go into a review of the testimony. I am not able to agree with the conclusion announced, and therefore register my dissent.